Citation Nr: 0638170	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-11 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1969 to February 1974, including 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2002.  A statement of the case was issued in 
February 2004, and a substantive appeal was received in April 
2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

In a handwritten statement which appears to have been 
received with his 1999 claim, the veteran reported details of 
his claimed stressors.  He reported that while stationed at 
Danang there were many rocket attacks.   He reported that 
during one attach, a mortar struck living quarters in an area 
known as "Gunfighters Village."  He stated that he was 
involved in the removal of the dead.  He also reported other 
such attacks.  The veteran's service personnel records show 
that he was assigned to 366th SPSQ, Danang Airfield on 
December 18, 1970.  The personnel records do not appear to 
show how long he was stationed at this location.  

After reviewing the veteran's statement, the Board believes 
that the veteran has furnished sufficient detail to attempt 
to corroborate the claimed stressor.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he indicate an approximate 
three month time frame after December 18, 
1970, that the claimed mortar attacks 
took place while he was stationed at 
Danang.  He should be advised that unless 
he provides such an approximate time 
period for the claimed stressor, that VA 
will request a search of records for the 
three month period beginning December 18, 
1970. 

2.  Regardless of whether or not the 
veteran responds, the RO should contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) and request 
corroboration of the stressors claimed by 
the veteran.  If the veteran has provided 
an approximate time frame, then this 
information should be related to JSRRC.  
If the veteran has not provided such 
information, then JSRRC should be asked 
to attempt to corroborate the claimed 
stressors for the three month period 
beginning December 18, 1970.  The RO 
should take appropriate action to follow-
up on any other avenues for corroborating 
the claimed stressors as may be suggested 
by JSRRC. 

3.  If, and only if, a claimed stressor 
is corroborated, then the veteran should 
be scheduled for a VA PTSD examination.  
The examiner should be furnished the 
claims file for review and the RO should 
clearly inform the examiner of the 
details of the corroborated stressor(s).  
Any medically indicated special tests 
should be conducted.  If the examiner 
finds that a diagnosis of PTSD is 
warranted, then the examiner should 
clearly report whether the PTSD is 
related to the corroborated stressor.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


